Citation Nr: 0810307	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1962.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The veteran's back disorder existed prior to service and did 
not worsen in service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice in May 2004.  The 
notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.

In this case, although the notice provided did not address 
rating criteria or effective date provisions that may be 
pertinent to the appellant's claim, such error was harmless 
given that claim for service connection is being denied, and 
hence no rating or effective date will be assigned.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, afforded the veteran a 
physical examination, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  


Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purpose of determining service connection 
based on aggravation under section 1153 unless the underlying 
condition worsened in service.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002).  

The veteran contends that his back was injured when he fell 
in a 4-foot hole while building a bridge in service in 1961.  
He reports that he sought treatment at that time and that his 
back has bothered him ever since.  The veteran states that he 
has been treated by numerous physicians and that a 2003 MRI 
showed deterioration in his back.  The record contains an 
April 2007 statement from the veteran's wife, stating that 
her husband told her about his in-service injury when it 
happened and that she observed his back problems during and 
after service.  

The Board has reviewed all the evidence in the veteran's 
claims folder.  The veteran's SMRs show that an induction 
physical was performed on December 7, 1960.  At that time, he 
reported that he had previously worn a back brace for a 
"weak back" and had been treated for his back by Dr. 
Brilhart at a clinic in Ithaca, Michigan.  An undated letter 
from Dr. Brilhart, stating that the veteran "was treated for 
a bad back" in his office, was attached to the medical 
examination form.  The medical examiner noted that the 
veteran reported occasional backache and inability to get out 
of bed, although at the time of the examination he was 
functioning well, with no evidence of tenderness or 
instability.  An x-ray showed slight asymmetry of the facets 
of the L-5 and S-1 vertebrae, with spina bifida of S-1 and no 
disc space narrowing.  

As this evidence shows, a back disorder was noted at the time 
of his induction examination.  Therefore the presumption of 
soundness does not apply.  The Board must then consider 
whether the preexisting disability was aggravated by service.  
To make this determination, the Board must consider the 
veteran's SMRs as well as evidence developed after service. 

The SMRs contain an entry dated in May 1961, which notes that 
the veteran complained of back pain and was treated with 
"heat treatment" twice daily for two days.  The veteran's 
separation physical examination dated in November 1962 does 
not indicate any back problems.  There is no evidence in the 
SMRs of hospitalization or any other treatment for the back 
injury the veteran says he sustained in the summer of 1961.  
On the Report of Medical History portion of the November 1962 
separation examination, signed by the veteran, there was no 
reference a history of back injury of pain.  In response to 
the question as to whether he had consulted or been treated 
by clinics, physicians, healers, or other practitioners 
within the past 5 years, the veteran answered "no."

The claim file includes the report of a September 2001 MRI, 
which indicated mild disc space narrowing at L1-2, while the 
remaining disc spaces were normal.  There were mild facet 
degenerative changes in the upper lumbar spine, and moderate 
to advanced degenerative changes in the lumbosacral area.  
The impression was no identifiable focal disc herniation 
within the lumbar spine.  At the L4-5 level, there was a 
combination of broad annular bulging, facet hypertrophy and 
ligamentum flavum hypertrophy which contributed to spinal 
canal stenosis.  There was also bony spurring which produced 
foraminal stenosis and, to a lesser degree, spinal canal 
narrowing at the L3-4 level.  

The veteran underwent a VA evaluation in July 2004.  The 
examiner noted the veteran reported low back pain that was 
dull and intermittent in nature, with intermittent radiation 
to the mid-thigh bilaterally.  He did not complain of 
stiffness, fatigability, lack of endurance, or weakness.  The 
veteran's lumbar range of motion was flexion to 80/90 
degrees, extension to 30 degrees, right and left lateral 
flexion to 25/30 degrees, and right and left lateral rotation 
to 25/30 degrees.  The examiner noted that the veteran had a 
neurological consult in June 2004 which showed no evidence of 
radiculopathy.  The patient reported flare ups but was unable 
to describe loss of motion during such times.  There was no 
evidence of painful motion, spasm, weakness, or tenderness, 
and muscle tone was good.  The examiner noted there had been 
no incapacitating episodes requiring bedrest of 
hospitalization.  An x-ray of the veteran's lumbar spine 
showed severe narrowing of the disc spaces of L4-5 and L5-S1 
and multilevel severe facet joint arthritis.  Fracture and 
dislocation were not evident, although there was 
calcification of the abdominal aorta.  The examiner diagnosed 
degenerative arthritis at L4-5 and L5-S1.  The examiner 
concluded that there is no evidence between the present 
disability and the precipitating event, and no clinical 
evidence of aggravation or increase in disability beyond the 
natural progression of the disease.  She opined that "it is 
not as likely as not that the patient's complaints of low 
back injury at this time are related to any service-connected 
event occurring while on active duty."  

The evidence does not show that the veteran's pre-existing 
back condition was aggravated in service.  There is no 
evidence in his service records of the injury the veteran 
describes and no record of treatment consistent with such an 
injury.  The only evidence of back pain in his SMRs indicates 
that he experienced a single flare-up that was treated 
conservatively, with no follow-up complaints or treatments.  
At his separation physical, he did not report any pain or 
injuries.  In addition, although the veteran contends that he 
has suffered back pain ever since 1961 and has seen various 
physicians since then, he has provided no evidence of being 
treated for a chronic back condition since leaving service.  
The only medical evidence he has submitted is the report of 
an MRI conducted in 2001.  Finally, the sole medical opinion 
of record which discusses the etiology of the veteran's back 
disorder concludes that it was not caused or aggravated by 
his military service.  The veteran's representative has 
argued that the opinion was offered before the veteran's wife 
submitted a statement in support of the veteran's reported 
history of injury in service and without benefit of any 
possible in-service hospitalization reports.  As noted 
previously, however, the veteran's November 1962 separation 
examination (conducted after the reported injury) included a 
normal clinical evaluation of the back and report of history 
portion of that examination included the veteran's own 
response that he had not had hospitalization or treatment 
within the past 5 years.  

While the evidence does show that the veteran currently has 
arthritis, there is no indication that his preexisting 
disability increased beyond the natural progress of the 
disease in service, or that his current back disorder is 
otherwise related to any injury in service.  

Thus, as there is no medical evidence to the contrary, the 
Board finds that the in-service findings as to the veteran's 
history, as well as the post-service medical records, clearly 
show that his preexisting back disorder was not aggravated by 
his military service.

The objective evidence of record shows that the veteran had a 
back disorder prior to his entrance on active duty and that 
it was not aggravated by service.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt doctrine does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


